DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6, 9, and 10 in the reply filed on 10/18/2021 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “on a polished surface of a sheet surface (rolled surface).”  It is unclear if the parenthetical “(rolled surface)” provides an alternative limitation or an additional limitation.  In other words, it is unclear if the claim requires that copper alloy sheet has a rolled surface. Claims 2-6 and 9-10 are indefinite based on their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 2016/0305001).
With respect to Claim 1, Kaneko teaches a rolled copper alloy sheet material with a composition, by mass%, as follows (para. 26-29; Table 1):

Claim 1
Kaneko
Kaneko, Ex. 1
Ni
0-3.0, where
Ni+Co: 0.2-6.0
1.8-8.0 of Ni and/or Co
0
Co
0.20-4.0, where
Ni+Co: 0.2-6.0
1.8-8.0 of Ni and/or Co
1.84
Si
0.1-1.5
0.4-2.0
0.43
Cu
Balance with impurities
Balance with impurities
Balance
Other
Fe: 0-0.5
Mg: 0-0.2
Zn: 0-0.2
Mn: 0-0.1
B: 0-0.1
P: 0-0.1

Al: 0-0.2
Zr: 0-0.2
Ti: 0-0.5
Sn: 0-0.2




Compositional ranges including zero are interpreted as optional elements.  Thus, Kaneko teaches a copper alloy sheet material with compositional ranges overlapping the claimed ranges and specific examples, such as Ex. 1, which fall within the claimed ranges and is therefore, sufficiently specific to anticipate the instant compositional ranges under 35 U.S.C. 102.
In addition, Kaneko teaches examples, such as Ex. 1, with a texture comprising 12% {110}<112> (brass orientation) and 1% {001}<100> (cube orientation) (Table 1) where the measurement of such values was taken on an etched surface of the rolled sheet material, deemed to constitute a “polished surface of a sheet surface (rolled surface).”  Thus, Kaneko teaches a ratio of brass orientation to cube orientation of 12.  The values of brass orientation and cube orientation taught by Kaneko are deemed to meet or be substantially equivalent to the values SB and SC as defined by the instant claim.  Therefore, Kaneko is deemed to teach a ratio SB/SC falling within the claimed range.  Additionally, as Kaneko teaches a brass orientation, deemed substantially equivalent to the SB value, of 12%, it is deemed to teach a content of SB on the surface falling within the claimed range of 5.0% or more. 
Furthermore, as Kaneko teaches a copper alloy sheet material with the same composition and the same microstructure, it would be expected to result in the same properties, including the claimed SB/SC ratio and SB surface content. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for 
With respect to Claims 2-3 and 6, Kaneko is silent as to the KAM, X220, and a mass ratio (Ni+Co+Si residue)/(filtrate) of the copper alloy sheet material.  However, as Kaneko teaches a copper alloy sheet material with the same composition and microstructure, one of ordinary skill in the art would expect that it would necessarily possess the same properties including the claimed KAM, X220, and a mass ratio (Ni+Co+Si residue)/(filtrate).  MPEP 2112.01.
With respect to Claim 9, Kaneko teaches forming the copper alloy sheet material into a component such as a connector, relay, switch, or socket, thus comprising a current carrying component. (para. 25).
With respect to Claim 10, Kaneko teaches forming the copper alloy sheet material into a component such as a connector, socket, or terminal. (para. 25).  Such a component would dissipate heat, due to its formation from the copper alloy sheet material, and therefore, are deemed to constitute “a heat dissipation component” as required by claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al. (US 2014/0193293).
With respect to Claim 1, Shishido teaches a rolled copper alloy sheet material with a composition, by mass%, as follows (para. 29, 80):

Claim 1
Shishido
Ni
0-3.0, where
Ni+Co: 0.2-6.0
1.0-3.6
Co
0.20-4.0, where
Ni+Co: 0.2-6.0
0.01-3.0 total of Fe, Mn, Mg, Co, Ti, Cr and/or Zr
Si
0.1-1.5
0.2-1.0
Cu
Balance with impurities
Balance with impurities
Other
Fe: 0-0.5
Mg: 0-0.2
Zn: 0-0.2
Mn: 0-0.1
B: 0-0.1
P: 0-0.1
Cr: 0-0.2
Al: 0-0.2
Zr: 0-0.2
Ti: 0-0.5
Sn: 0-0.2
0.01-3.0 total of Fe, Mn, Mg, Co, Ti, Cr and/or Zr

Zn: 0.05-3.0


Compositional ranges including zero are interpreted as optional elements.  Thus, Shishido teaches a copper alloy sheet material with compositional ranges overlapping each of the required 
Shishido teaches that the copper alloy material has a microstructural texture comprising 20-60% cube orientation and 20-50% total of brass orientation, S orientation, and copper orientation. (para. 29, 32-37).  The reference does require individual contents of brass, S, and copper orientation values and is therefore interpreted to teach up to the full 20-50% of any one or more of the respective orientations (e.g. up to 50% brass orientation).  It is further noted that the values of brass orientation and cube orientation taught by Shishido are deemed to meet or be substantially equivalent to the values SB and SC as defined by the instant claim.  Therefore, Shishido is deemed to teach content ranges of brass and cube orientation regions overlapping the claimed ratio SB/SC and overlapping the claimed SB area ratio.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping texture ranges.  MPEP § 2144.05.
With respect to Claim 2, Shishido teaches that the copper alloy sheet material has a KAM value of 1.0-3.0, overlapping the claimed range. (para. 29). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping KAM ranges.  MPEP § 2144.05.
With respect to Claims 3 and 6, Shishido is silent as to the X220 and a mass ratio (Ni+Co+Si residue)/(filtrate) of the copper alloy sheet material.  However, as Shishido teaches a copper alloy sheet material with substantially the same composition and microstructure, one of ordinary skill in the art would expect that it would necessarily possess the same properties including the claimed X220 and a mass ratio (Ni+Co+Si residue)/(filtrate).  MPEP 2112.01.
With respect to Claim 5, Shishido teaches examples yield strength in a longitudinal direction (i.e. parallel to a rolling direction) ranging from 696-792 MPA, overlapping the claimed range, and numerous 
With respect to Claim 9, Shishido teaches a copper alloy sheet material useful for forming into electric and electronic components, including a connector, terminal, switch, relay, and lead frame. (para. 2).  It would have been obvious to one of ordinary skill in the art to form the copper alloy sheet material of Shishido into a connector, terminal, switch, relay, and lead frame, thus comprising a current carrying component.
With respect to Claim 10, Shishido teaches a copper alloy sheet material useful for forming into electric and electronic components, including a connector, terminal, switch, relay, and lead frame. (para. 2).  Such a component would dissipate heat, due to its formation from the copper alloy sheet material, and therefore, are deemed to constitute “a heat dissipation component” as required by claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120148439; US-20110240180.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735